Citation Nr: 0835883	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for traumatic osteoarthritis of the left knee, status 
postoperative medial meniscus tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran reportedly had active service from April 1976 to 
August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the RO 
which, in part, denied service connection for bilateral 
defective hearing and tinnitus and granted service connection 
for the left knee disability and assigned a 10 percent 
evaluation; effective from May 11, 2005, the date of receipt 
of claim.  38 C.F.R. § 3.400(b)(2).  

By rating action in September 2006, the RO granted, in part, 
an increased rating to 20 percent for the left knee 
disability; effective from May 11, 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran is not shown to have a hearing loss or 
tinnitus at present which is related to service.  

3.  Since service connection was granted, the veteran's left 
knee disability is manifested by pain, limitation of motion 
and arthritis, but no instability or subluxation; functional 
limitation due to pain, incoordination, fatigability, on 
repetitive use or during flare-ups is not demonstrated.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by service nor may any sensorineural hearing loss 
in the left ear be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2007).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2007).  

3.  The schedular criteria for an initial evaluation in 
excess of 20 percent for status postoperative medial meniscus 
tear of the left knee are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Code 5258 (2007).  

4.  The schedular criteria for a separate evaluation of 10 
percent, and no greater, for traumatic osteoarthritis of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including 
Diagnostic Code 5010 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in June 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini II, supra.  

Concerning the claim for an initial rating for the left knee, 
the RO awarded service connection by rating decision in 
November 2005, and subsequently assigned a 20 percent 
evaluation, effective May 11, 2005; the date of receipt of 
claim.  38 C.F.R. § 3.400(b)(2).  Therefore, the June 2005 
VCAA letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman.  The veteran took 
issue with the evaluation assigned and is presumed to be 
seeking the maximum benefits available under the law.  
Dingess; see also AB v. Brown, 6 Vet. App. 35 (1993).  In 
accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a statement of the case in March 2006, which 
contained, in pertinent part, the criteria for establishing a 
higher evaluations for the left knee disability.  See 38 
U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 38 
C.F.R. § 3.103(b).  See also Dingess.  The veteran was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA twice during the pendency of this appeal and was afforded 
an opportunity for a personal hearing, but declined.  Based 
on a review of the claims file, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Hearing Loss & Tinnitus

The veteran contends that he has a hearing loss and tinnitus 
which he believes is related to exposure to acoustic trauma 
in service.  However, he has not presented any competent 
evidence to support his assertions.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any hearing problems 
or tinnitus during service.  Audiological findings on 
examinations during service were as follows:  

Candidate for Flight School - July 1975:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
30
LEFT
5
0
5
20
10

NAVIP/NFOC - October 1975:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
0
LEFT
5
0
10
30
20

Annual Flight Exam - November 1977:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
5
LEFT
5
5
5
25
25

Annual Flight Exam - December 1978:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
15
10
0
0
0

Annual Flight Exam - January 1980:



HERTZ



500
1000
2000
3000
4000
RIGHT
1-
5
5
20
0
LEFT
5
0
15
30
20

Annual Flight Exam - February 1981:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
0
LEFT
0
0
5
20
15



Annual Flight Exam - February 1982:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
0
LEFT
0
0
10
20
25

Annual Flight Exam - December 1982:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
10
LEFT
10
5
10
25
30

Annual Flight Exam - March 1984:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
10
20
20

Annual Flight Exam - February 1985:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
10
LEFT
10
5
10
20
25

Annual Flight Exam - January 1986:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
0
LEFT
10
0
10
25
15



Annual Flight Exam - February 1987:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
5
LEFT
5
0
15
25
25

Annual Flight Exam - January 1988:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
5
LEFT
15
0
10
20
30

Annual Flight Exam - July 1988:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
5
LEFT
0
0
15
25
20

Annual Flight Exam - July 1989:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
5
LEFT
10
0
10
25
25

Annual Flight Exam - July 1990:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
5
LEFT
5
0
15
25
25



Annual Flight Exam - January 1992:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
10
LEFT
10
0
15
30
30

Annual Flight Exam - January 1993:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
10
LEFT
5
0
illegibl
e 
illegibl
e
25

When examined by VA in October 2005, the audiologist 
indicated that the claims file was reviewed.  The veteran 
reported a history of noise exposure during service and no 
significant occupational or recreational noise exposure since 
his discharge from service.  He also reported that his 
tinnitus began about 5 years earlier.  On examination, 
audiological findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
5
LEFT
10
10
15
30
40

The diagnoses included mild sensorineural hearing loss in the 
left ear and normal hearing in the right ear.  The 
audiologist noted that there was no evidence of any hearing 
problems or any significant change in hearing sensitivity in 
service, and that the veteran reported the onset of his 
tinnitus to about five years prior to the examination.  The 
audiologist opined that it was less likely than not that the 
veteran's hearing loss or tinnitus were caused by or the 
result of noise exposure in service.  

The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record.  
Moreover the veteran has presented no competent medical 
evidence to dispute the opinion.  While the veteran is 
competent to provide evidence of observable symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has held that "the threshold for normal 
hearing is from 0 to 20 dB [decibels], and higher threshold 
levels indicate some degree of hearing loss."  See Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  

In this regard, the Board notes that the veteran did not have 
a hearing loss as defined in 38 C.F.R. § 3.385, nor per the 
directives of Hensley in the right ear in service, within one 
year of separation from service, or at present.  

As to the left ear, a hearing loss as contemplated within 38 
C.F.R. § 3.385 was first shown on VA examination in October 
2005, more than 11 years after discharge from service.  The 
VA audiologist indicated that there was no evidence of any 
significant change in the veteran's hearing sensitivity 
during service and opined that his tinnitus and left ear 
hearing loss was not likely related to service.  

As indicated above, the Board finds the VA audiologist's 
opinion persuasive as it was based on a longitudinal review 
of the entire record.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  Moreover 
the veteran has presented no competent medical evidence to 
dispute the opinion.  Thus, the most probative evidence of 
record consists of the October 2005 VA audiologist's opinion.  

In this case, the current evidence of record does not show a 
hearing loss in the right at present, for VA purposes, and 
shows only mild sensorineural hearing loss in the left ear.  
The veteran has not presented any competent evidence showing 
that any current hearing loss in the left ear or tinnitus is 
related to his military service.  As there is no competent 
medical evidence that the veteran has a hearing loss or 
tinnitus at present that is etiologically related to service, 
the record affords no basis to grant service connection.  
Accordingly, the appeal is denied.  

Increased Rating

The issue for an increased evaluation for the left knee 
disability on appeal arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding 
staged ratings appropriate also in cases where the appeal was 
not as to the initial rating assigned after service 
connection is established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Here, the clinical and diagnostic findings on the two VA 
examinations (October 2005 and August 2006) conducted during 
the pendency of this appeal showed no instability or 
subluxation and no more than mild limitation of motion in the 
left knee.  The veteran denied any locking or flare-ups and 
said that his left knee was pretty much the same day by day.  
He reported knee pain primarily on prolonged standing or 
sitting and said that his knee felt better when walking.  
When examined by VA in October 2005, the veteran reported 
that he walked 1 to 11/2 miles a day since his heart attack in 
August 2005.  Flexion in the left knee was to 115 degrees and 
extension was to zero degrees.  There was no subluxation or 
instability in the left knee and Drawer sign was negative.  
Lateral and cruciate ligaments were intact, and there was no 
pain on motion of the patella.  The veteran performed six 
squats but stopped because of bilateral knee pain.  X-ray 
studies showed advanced degenerative arthritis in the left 
knee.  

When examined by VA in August 2006, the veteran reported that 
his work and daily activities were not affected by his left 
knee disability.  He said that he walked about two miles a 
day and indicated that he had not required any medical 
treatment for his left knee since his knee surgery in 2003.  
The veteran denied any locking, flare-ups or instability in 
the left knee, but said that his knee hurt when squatting and 
when it was stationary for any length of time.  The veteran 
did not wear any assistive devices and had not required any 
medical treatment since his knee surgery in 2003.  The 
examiner indicated that the veteran's activities were not 
limited by pain, weakness, fatigue or lack of endurance.  On 
examination, flexion was to 135 degrees and extension was to 
zero degrees.  There was mild lateral tenderness and slight 
pain on motion of the left knee, but no instability.  X-ray 
studies revealed mild degenerative joint disease in the left 
knee.  

The veteran is currently assigned the maximum rating of 20 
percent for his left knee disability under Diagnostic Code 
(DC) 5258 for cartilage, semilunar, dislocated with frequent 
episodes of locking, pain, and effusion into the joint.  

Other potentially applicable rating codes which may provide a 
basis for assigning an evaluation in excess of 20 percent 
include, DC 5256, which requires ankylosis of the knee joint, 
is not present in this case.  DC 5262 allows for a 30 percent 
rating when there is malnunion of the tibia and fibula with 
marked knee or ankle disability.  DC 5260 provides for a 30 
percent rating when flexion in the knee joint is limited to 
15 degrees or less.  DC 5261, provides for a 30 percent when 
extension is limited to 20 degrees; 40 percent with extension 
limited to 30 degrees, and 50 percent with extension limited 
to 45 degrees.  Under DC 5257, a 30 percent evaluation is 
assigned for severe recurrent subluxation or lateral 
instability.  

In this case, the veteran does not demonstrate a loss of 
motion in the left knee sufficient to warrant the assignment 
of a separate rating based on limitation of motion under DCs 
5260 or 5261.  Likewise, the veteran does not claim nor does 
the evidence show any subluxation or lateral instability.  
Thus, the other potentially applicable diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

However, there is diagnostic evidence of arthritis in the 
left knee.  In this regard, DC 5010 provides that arthritis 
due to trauma that is substantiated by x-ray findings will be 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 
5003.  Under this Code, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under DC 5003.  Id. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

The objective evidence of record shows that the veteran has 
arthritis, demonstrable pain on motion and mild limitation of 
flexion in the left knee.  Although the 20 percent rating 
under Diagnostic Code 5258 contemplates such symptomatology 
such as "pain" which is also contemplated under Diagnostic 
Codes 5003 and 5010, the Board notes that painful motion is 
not specifically considered in a rating under Diagnostic Code 
5258, and finds that such symptomatology warrants a separate 
rating as such is not overlapping of that contemplated under 
Diagnostic Code 5258.  See 38 C.F.R. § 4.14 (2007).  
Therefore, the Board finds that the veteran is entitled to a 
separate 10 percent evaluation for demonstrable left knee 
arthritis with a limitation of motion to less than a 
compensable degree.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991); see also VAOPGCPREC 23-97 and 9-98.  

An evaluation in excess of 10 percent is not warranted, 
however, because a 20 percent evaluation would require either 
flexion of the knee limited to 30 degrees, or limitation of 
extension of the knee to 15 degrees.  See DCs 5260 and 5261.  
As noted above, the evidence does not show the required 
degree of actual or functional limitation of extension or 
flexion.  Thus, a rating in excess of 10 percent is not 
warranted.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38 
C.F.R. § 4.40.  

In this regard, the veteran reported that his left knee 
disability did not have any affect on his employment or 
activities of daily living and he specifically denied any 
flare-ups.  The veteran reported that his left knee symptoms 
were essentially constant, though he did report increased 
pain when the knee was stationary for a prolonged period of 
time.  However, he indicated that walking improved his knee 
pain and he said that he walked about two miles a day.  The 
veteran reported that he took one aspirin when he experienced 
knee pain with good results, and that he had not required any 
medical attention for his left knee disability since his knee 
surgery in 2003.  The clinical findings from the two VA 
examinations during the pendency showed no evidence of 
instability, incoordination, or weakness in the left knee.  
Therefore, absent a medical opinion of additional functional 
loss of use, the Board finds that the level of functional 
impairment is adequately compensated by the additional 10 
percent assigned.  

Finally, the veteran has been assigned ratings for his left 
knee disability based on the clinical and diagnostic findings 
demonstrated on examinations during the pendency of his 
appeal.  The evidence does not show, however; that his 
disability has been more or less disabling than reflected in 
the evaluations assigned for the left knee at anytime during 
the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

An initial increased evaluation for status postoperative 
medial meniscus tear of the left knee is denied.  

A separate 10 percent rating for arthritis of the left knee 
is warranted under DC 5010, subject to VA regulations 
concerning the payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


